UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 1 TO FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June30, 2008 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 000-52696 DOMINION MINERALS CORP. (Exact name of registrant as specified in its charter) Delaware 22-3091075 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 410 Park Avenue, 15th Floor New York, New York 10022 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (212)231-8171 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ The number of shares of the registrant’s common stock outstanding as of August 14, 2008 was 68,196,718. AMENDMENT TO FORM 10-Q This Amendment No.1 to Form10-Q (this "Amendment") amends our quarterly report on Form10-Q for the quarter ended June 30, 2008 as filed with the Securities and Exchange Commission on August 14, 2008. As described in Note 3 to the Company’s financial statements included herein, the Company has restated its financial statements as of and for the quarter ended June 30, 2008, to revise the accounting for common stock issued in connection with the conversion on April 1, 2007 of a promissory note previously issued by the Company and services that the Company expected to receive from the holders of the promissory note.As described in Note 3, the Company filed suit on December 23, 2008 in an effort to recover the shares of common stock issued and reached a settlement agreement on February 11, 2009, under which a portion of the shares issued were cancelled or returned to the Company.The Company has re-stated its accounting for the issuance of the shares and has recorded a non-cash charge to income of $2,205,492 in the quarter ended June 30, 2007 related to the shares that will not be returned to the Company and for which the Company will not receive the services it expected. The restatement of the Company’s financial statements, as described in Note 3, had no effect on the Company’s net income for the quarter ended June 30, 2008 and reduced the amount of net income by $2,205,492, for the quarter ended June 30, 2007.The restatement reduced the total amount of Shareholders’ Equity by $3,230 and increased Current Liabilities by $3,230, as of June 30, 2008 and June 30, 2007.Except for these effects, the inclusion of Note 3, the related revisions to Note 1, paragraph (h), Note 2, Note 6, paragraph (a) and Note 8, paragraph (e), Note9 and the revisions in Part I, Item 2, Management discussion and analysis, this Amendment No. 1 and the Company’s financial statements included herein are unchanged from the Report previously filed. This Amendment contains the complete text of the original report with the corrected information appearing in the financial statements and in Part I, Item 2, Management discussion and analysis. DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2008 ASSETS JUNE 30, 2008 (UNAUDITED) (Restated) CURRENT ASSETS: Cash and cash equivalents $ 770,103 Prepaid expense 23,529 Total current assets 793,632 EQUIPMENT, net 40,821 OTHER ASSETS: Notes issuance cost, net 63,525 Other assets 12,000 Long term investment 4,643,259 Total other assets 4,718,784 Total assets $ 5,553,237 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accrued liabilities $ 749,241 Short-term loan 1,725,949 Convertible note payable 550,000 Liquidated damages payable 196,050 Total current liabilities 3,221,240 COMMITMENTS AND CONTINGENCIES - SHAREHOLDERS' EQUITY: Preferred stock, $0.0001 par value; 5,000,000 shares authorized; 100 shares issued and outstanding as of June 30, 2008 - Common stock, $0.0001 par value; 700,000,000 shares authorized 47,405,696 issued and outstanding as of June 30, 2008 4,741 Escrowed common stock (134 ) Additional paid-in capital 19,017,899 Stock subscription receivable (1,560 ) Shares to be returned for services not received (1,654,167 ) Deficit accumulated during the explorationstage (15,091,281 ) Accumulated other comprehensive income 56,499 Total shareholders' equity 2,331,997 Total liabilities and shareholders' equity $ 5,553,237 The accompanying notes are an integral part of this consolidated statement. -1- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AND FROM INCEPTION (MARCH 1, 2006) TO JUNE 30, 2008 (UNAUDITED) From inception Three months ended Six months ended (March 1, 2006) June 30, June 30, to June 30, 2008 2007 2008 2007 2008 (Restated) (Restated) (Restated) REVENUE $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - RESEARCH AND DEVELOPMENT COSTS 57,747 76,776 104,336 275,735 884,688 GENERAL ANDADMINISTRATIVE EXPENSES 2,769,235 350,121 4,133,049 2,545,411 11,181,182 LOSS FROM EXPECTED SERVICES NOT RECEIVED - 2,205,492 - 2,205,492 2,205,492 LIQUIDATED DAMAGE EXPENSE 84,225 - 196,050 - 196,050 LOSS FROM OPERATIONS (2,911,207 ) (2,632,389 ) (4,433,435 ) (5,026,638 ) (14,467,412 ) OTHER (EXPENSE) INCOME, NET Non-operating income, net 2,516 10,117 (25,000 ) 10,117 (14,670 ) Interest (expense) income, net (106,215 ) 1,995 (116,229 ) 4,354 (210,110 ) Finance expense (177,242 ) - (399,089 ) (399,089 ) Total other (expense) income, net (280,941 ) 12,112 (540,318 ) 14,471 (623,869 ) LOSS BEFORE PROVISION FOR INCOME TAXES (3,192,148 ) (2,620,277 ) (4,973,753 ) (5,012,167 ) (15,091,281 ) PROVISION FOR INCOME TAXES - NET LOSS (3,192,148 ) (2,620,277 ) (4,973,753 ) (5,012,167 ) (15,091,281 ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment 7,591 1,338 31,333 5,413 56,499 COMPREHENSIVE LOSS $ (3,184,557 ) $ (2,618,939 ) $ (4,942,420 ) $ (5,006,754 ) $ (15,034,782 ) LOSS PER SHARE Basic and diluted loss per share $ (0.07 ) $ (0.07 ) $ (0.11 ) $ (0.17 ) Basic and diluted weighted average shares outstanding 46,479,585 39,667,252 44,531,939 29,776,607 The accompanying notes are an integral part of this consolidated statement. -2- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) STATEMENT OF SHAREHOLDERS' EQUITY SHARES TOBE ACCUMU-LATED PREFERRED STOCK COMMON STOCK SHARES IN ESCROW ADDITIONALPAID-IN STOCKSUBSCRIP-TION RETURNEDFOR SERVICES NOT ACCUMU-LATED OTHERCOMPRE-HENSIVE GAIN TOTALSHARE-HOLDERS' SHARES PAR SHARES PAR SHARES PAR CAPITAL RECEIVABLE RECEIVED DEFICIT (LOSS) EQUITY Balance at inception, March 1, 2006 - $ - - $ - - $ - $ - $ - $ - $ - $ - Founders stock issued for cash, $0.001 per share 6,460,000 646 5,814 (3,060 ) 3,400 Shares issued March 29, 2006 for $76,500 in servicesand $8,500 cash, at $0.01 per share 8,500,000 850 84,150 85,000 Stock sold through subscription agreements April through December 2006 at $0.50 per share 5,505,000 551 2,751,949 2,752,500 Stock issued through the exercise of warrants 20,000 2 1,998 2,000 Stock warrants issued to employees 474 474 Stock warrants issued to consultants for advisory services 197,113 197,113 Foreign currency translation loss (2,651 ) (2,651 ) Net loss (2,123,672 ) (2,123,672 ) Balance, December 31, 2006 - $ - 20,485,000 $ 2,049 - $ - $ 3,041,498 $ (3,060 ) $ - $ (2,123,672 ) $ (2,651 ) $ 914,164 Stock issued $0.10 per share, conversion of warrants for cash 450,000 45 44,955 45,000 $0.10 per share, cashless conversion of warrants 1,600,000 160 (160 ) - $0.50 per share, CEO for compensation 1,500,000 150 749,850 750,000 $0.50 per share, for cash 1,994,000 199 996,801 (210,000 ) 787,000 $0.50 per share, for consulting services 1,475,000 148 737,352 737,500 $0.50 per share, for investment in Cuprum 4,000,000 400 (2,666,667 ) (267 ) 666,533 666,666 $0.50 per share, for conversion of notes 100,000 10 49,990 50,000 $0.50 per share, for services and conversion ofnote 7,925,000 793 3,961,707 (1,654,167 ) 2,308,333 Shares assumed pursuant to reverse merger 100 232,696 23 (135,230 ) (135,207 ) Repurchase preferred stock (100 ) (10,000 ) (10,000 ) Warrants issued with convertible note 14,276 14,276 Proceeds on subscription receivable 200 200 Foreign currency translation gain 5,413 5,413 Net loss (5,012,167 ) (5,012,167 ) Balance, June 30, 2007, unaudited, Restated - - 39,761,696 3,977 (2,666,667 ) (267 ) 10,117,572 (212,860 ) (1,654,167 ) (7,135,839 ) 2,762 1,121,178 Proceeds on subscription receivable 1,300 1,300 Stock issued $0.50 per share, for cash 1,320,000 132 659,868 210,000 870,000 $0.50 per share, for consulting services 824,000 82 411,918 412,000 $0.50 per share, for loan issuance cost 700,000 70 349,930 350,000 Warrants issued with convertible note 53,151 53,151 Special warrants issued Issued for cash 2,230,000 2,230,000 Issued with convertible promissory note 500,000 500,000 Preferred stock issued for compensation expense 100 - 10,000 10,000 Stock compensation expense 594,370 594,370 Foreign currency translation gain 22,404 22,404 Net loss (2,981,689 ) (2,981,689 ) Balance, December 31, 2007, Restated 100 $ - 42,605,696 $ 4,261 (2,666,667 ) $ (267 ) $ 14,926,809 $ (1,560 ) $ (1,654,167 ) $ (10,117,528 ) $ 25,166 $ 3,182,714 Release of escrow shares 1,333,334 133 666,534 666,667 Shares issued to extend convertible note 250,000 25 124,975 125,000 Shares issued as employee compensation 4,550,000 455 2,274,545 2,275,000 Special warrants issued for cash 77,500 77,500 Stock compensation expense 947,536 947,536 Foreign currency translation gain 31,333 31,333 Net loss (4,973,753 ) (4,973,753 ) Balance, June 30, 2008, unaudited, Restated 100 $ - 47,405,696 $ 4,741 (1,333,333 ) $ (134 ) $ 19,017,899 $ (1,560 ) $ (1,654,167 ) $ (15,091,281 ) $ 56,499 $ 2,331,997 The accompanying notes are an integral part of this consolidated statement. -3- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(MARCH 1, 2006) TO JUNE 30, 2008 (UNAUDITED) From inception Six months ended (March 1, 2006) June 30, to June 30, 2008 2007 2008 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,973,753 ) $ (5,012,167 ) $ (15,091,281 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 6,302 4,637 15,649 Bad debt expense - - 80,000 Warrants issued for services - - 197,587 Amortization of debt discount - - 31,641 Amortization of loan issuance cost 240,090 - 446,262 Common stock issued for advisory services - 1,487,500 1,906,479 Loss from write-off of services due from note holders 2,202,262 2,202,262 Stock option expense 947,536 - 1,541,906 Common stock issued for notes 125,000 - 125,000 Common stock issued for employee compensation 2,275,000 - 2,275,000 Preferred stock issued for employee compensation - - 10,000 Loss on currency exchange 1,048 - 12,128 Change in operating assets and liabilities: Prepaid expense 45,992 - 45,992 Other assets (12,000 ) - (12,000 ) Accrued liabilities 219,789 101,700 749,323 Liquidated damage expense 196,050 - 196,050 Net cash used in operating activities (928,946 ) (1,216,068 ) (5,268,002 ) CASH FLOWS FROM INVESTING ACTIVITIES: Equipment purchase (3,271 ) (2,098 ) (49,759 ) Long term investment (1,256,314 ) (978,065 ) (3,309,928 ) Advances for notes receivable - - (80,000 ) Net cash used in investing activities (1,259,585 ) (980,163 ) (3,439,687 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - 997,000 4,421,400 Proceeds from special warrants 77,500 45,000 2,298,420 Proceeds from exercise of warrants - - 45,000 Payment of note issuance cost - - (74,000 ) Payment on notes payables (100,000 ) (25,000 ) (425,000 ) Proceeds from short term loan 75,868 - 75,868 Proceeds from notes payable 2,000,000 455,000 3,105,000 Proceeds from subscription receivable - 200 1,500 Payment to repurchase preferred stock - (10,000 ) (10,000 ) Net cash provided by financing activities 2,053,368 1,462,200 9,438,188 EFFECT OF EXCHANGE RATE CHANGES ON CASH 27,150 (6,316 ) 39,604 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (108,013 ) (740,347 ) 770,103 CASH AND CASH EQUIVALENTS, beginning of the period 878,116 1,047,877 - CASH AND CASH EQUIVALENTS, end of period $ 770,103 $ 307,530 $ 770,103 SUPPLEMENTAL DISCLOSURES: Interest paid $ - $ - $ 66,024 Income taxes paid $ - $ - $ - Net liabilities assumed in reverse acquisition $ - $ - $ 135,207 Conversion of notes and interest for common stock $ - $ - $ 106,071 Issuance of founders stock for subscription receivable $ - $ - $ 14,960 Shares issued for exploration and development of investment $ 666,666 $ - $ 1,333,332 Common stock issued to prepay for consulting services $ - $ - $ 69,521 Special warrants issued for repayment of convertible promissory note $ - $ - $ 500,000 Warrants issued for discount on debt $ - $ - $ 31,641 Warrants issued for loan issuance costs $ - $ - $ 35,786 Common stock issued for loan issuance cost $ - $ - $ 400,000 The accompanying notes are an integral part of this consolidated statement. -4- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) 1. Nature of Business and Significant Accounting Policies a. Nature of business – Dominion Minerals Corp. (“Company”) (formerly Empire Minerals Corp.) was incorporated January 4, 1996 under the laws of Delaware. The Company is engaged in the exploration of precious and base metals including gold and copper.All potential properties currently under exploration are located in the People’s Republic of China (“PRC”) and Panama. From September 2005 to November 2007, the Company changed its name 4 times to reflect the changing business plans. The original name of the Company was Objectsoft Corporation.In June 2005, the name was changed to Nanergy, Inc. In, June 2006, the name was changed to Xacord Corp, in January 2007, the name was changed to Empire Minerals Corp, and in November 2007, the name was changed to its current name, Dominion Minerals Corp. On February 20, 2007, the Company completed a triangular reverse merger with Empire Minerals Corp., a Nevada Corporation (formerly Empire Gold Corp. and referred to as “Subsidiary”) and Xacord Acquisition Sub Corp, then the Company’s subsidiary (“Xacord”). All 26,504,000 shares in the Subsidiary were exchanged for 26,504,000 shares in the Company. Additionally, 5,950,000 warrants in the Subsidiary were exchanged for 5,950,000 warrants in the Company. The Subsidiary was the accounting acquirer and the Company was the legal acquirer. The transaction was accounted for as a reverse merger and recapitalization. As such, the accompanying financial statements reflect the historical operations of the Subsidiary in the capital structure of the Company at the beginning of the first period presented herein. b. Basis of presentation – The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.The consolidated financial statements include the financial statements of the Company, its wholly owned subsidiaries Empire Minerals Corp., 50% owned Zhaoyuan Dongxing Gold Mining Co., Ltd. (“Dongxing”), and 70% owned Empire (Tianjin) Resources Co., Ltd. (“Tianjin”) (together the “Subsidiaries”). All significant inter-company transactions and balances are eliminated upon consolidation.Minority interest has not been presented on the consolidated balance sheet because accumulated losses have exceeded the minority shareholders’ equity.In accordance with APB No. 18, the minority interest has been written down to zero on the accompanying balance sheet. Management has included all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented. Interim results are not necessarily indicative of results for a full year. The information included in these interim financial statements should be read in conjunction with information included in theCompany's financial statements for the years ended December 31, 2007 appearing elsewhere and in the Company's annual report on 10KSB filed on April 16, 2008. The Company is currently in an exploration stage, which is characterized by significant expenditures for the examination and development of exploration opportunities by its Subsidiaries.The Subsidiaries' focus for the foreseeable future will continue to be on securing joint venture agreements within the People’s Republic of China and Panama to begin conducting mining operations. -5- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) c. Use of estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures, such as the fair value of warrants and stock issued for services as well as various accruals, for example, we must calculate the fair value of options granted based on various assumptions.Accordingly, the actual results could differ from those estimates. d. Fair value of financial instruments – On January 1, 2008, the Company adopted SFAS No. 157.SFAS No. 157, Fair Value Measurements, defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosures requirements for fair value measures.The carrying amounts reported in the balance sheets for current assets and current liabilities qualify as financial instruments are a reasonable estimate of fair value because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest.The three levels are defined as follow: ● Level 1inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instruments. ● Level 3inputs to the valuation methodology are unobservable and significant to the fair value. The Company invested $4,643,259 to Cuprum Resources Corp. as of June 30, 2008. Since there is no quoted or observable market price for the fair value of similar investments in long term joint ventures, the Company then used the level 3 inputs for its valuation methodology. The determination of the fair value was based on the cost of the capital contribution to the investment. As of June 30, 2008, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value in accordance with SFAS No. 157. e. Cash and cash equivalents – For purposes of the statements of cash flows, the Company defines cash equivalents as all highly liquid debt instruments purchased with an original maturity of three months or less. f. Advances – From time to time, the Company advances funds to its consultants and business partners to further the Company’s business plans.Management monitors these advances to ensure appropriate progress is made pursuant to the funding terms.Additionally, management evaluates the collectability of these monies and records reserves if collections are in doubt. -6- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) g. Concentration of risk – Financial instruments, which potentially subject the Company to concentrations of credit risk, consist of cash and cash equivalents. The Company places its cash with high quality financial institutions and at times may exceed the FDIC $100,000 insurance limit. The Company has limited experience as it is an exploration stage company but does not anticipate incurring any losses related to this credit risk.As of June 30, 2008, the Company had amounts in bank accounts in excess of FDIC insurance of $884,597. The Company has gold mining activities in People’s Republic of China (“PRC”) and investment copper mining activities in Panama.Accordingly, the Company’s mining business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC and Panama, and by the general state of the PRC’s and Panama’s economy.The Company’s operations in the PRC and investments in Panama are subject to specific considerations and significant risks not typically associated with companies in the United States. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange.The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. h. Net loss per share – In accordance with Statement of Financial Accounting Standard (SFAS) No. 128, Earnings Per Share, an basic earnings/loss per common share (EPS) is computed by dividing net loss for the period by the weighted average number of common shares outstanding during the period.Under SFAS 128, diluted earnings/loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and dilutive. The following is a reconciliation of the basic and diluted loss per share computations: 2008 2007 Three months ended June 30, (Restated) Net loss $ 3,192,148 $ 2,620,277 Weighted average shares used in basic computation 46,479,585 39,667,252 Diluted effect of stock options, warrants - - Weighted average shares used in diluted computation 46,479,585 39,667,252 Losses per share: Basic $ 0.07 $ 0.07 Diluted $ 0.07 $ 0.07 -7- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) All warrants and options were excluded from the diluted loss per share due to the anti-diluted effect. Six months ended June 30, 2008 2007 (Restated) Net loss $ 4,973,753 $ 5,012,167 Weighted average shares used in basic computation 44,531,939 32,445,025 Diluted effect of stock options, warrants - - Weighted average shares used in diluted computation 44,531,939 32,445,025 Losses per share: Basic $ (0.11 ) $ (0.15 ) Diluted $ (0.11 ) $ (0.15 ) All warrants and options were excluded from the diluted loss per share due to the anti-diluted effect. i. Income Taxes – The Company provides for income taxes under SFAS 109, “Accounting for Income Taxes,” which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities using the enacted income tax rate expected to apply to taxable income in the period in which the deferred tax liability or assets is expected to be settled or realized.SFAS 109 requires that a valuation allowance be established if necessary, to reduce the deferred tax assets to the amount that management believes is more likely than not to be realized.The provision for federal income tax differs from that computed amount by applying federal statutory rates to income before federal income tax expense mainly due to expenses that are not deductible and income that is not taxable for federal income taxes, including permanent differences such as non-deductible meals and entertainment. The Company adopted FASB Interpretation 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), on January 1, 2007. A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. The adoption had no effect on the Company’s financial statements. -8- DOMINION MINERALS CORP. AND SUBSIDIARIES (FORMERLY EMPIRE MINERALS CORP.) (AN EXPLORATION COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) j. Stock based compensation – For stock, options and warrants issued to service providers, employees and founders, the Company follows SFAS No. 123(R), Share-Based Payment, and EITF 96-18, Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services, which requires recording the options and warrants at the fair value of the service provided and expensing over the related service period. k. Recently issued accounting pronouncements In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115 (“FAS 159”). FAS 159 permits companies to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The objective of FAS 159 is to provide opportunities to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply hedge accounting provisions. FAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.
